DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021 has been entered.
 Response to Amendment
Claims 1-39 are canceled. Claims 40-56 are pending. Claims 40-56 are new.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, and as claims 1-39 are canceled.
Claim 49 is rejected below under Wills et al., but it is noted the milling shape string of Cambell et al. could also teach this limitation. Examiner notes that claim 53 is a likely avenue towards allowance, if the claim is amended to indicate there is no operator intervention required to flip the key in order to get the two views, as Campbell et al. require a user manually flip the key. While claim 40 specifies “while the master key is maintained in the slot”, the claim language could mean the key is maintained in the slot while each image is taken, but flipped between images. Examiner recommends to indicate somehow the imaging of the top and bottom which include the grooves/milling pattern are imaged simultaneously without the need for an operator to physically flip the key between image captures.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claim 54 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8644619 in view of Bass et al. (US 20070224008 A1). As can be noted below, claim 54 has the additional features that are indicated below in the rejection of claim 40 under Bass et al. but are reiterated below this table.
40. A key duplication system comprising: a housing, a key identification system comprising: a slot opening in the housing configured to receive the blade of a master key; an imaging system including one or more cameras configured to record images of the master key and at least one light source, wherein the imaging system is configured to use a single camera to capture multiple angles of the master key to determine groove characteristics of each side of the blade of the master key while the master key is maintained in the slot; and a key cutting system configured to receive a key blank that the identification system has determined to be associated with the master key based on the groove characteristics of the master key and cut a key pattern of the master key into the key blank.
54. The key duplication system of claim 40, one of said views of said master key includes a view from an angle between perpendicular and parallel to the blade of said master key and not including perpendicular or parallel to the blade of said master key,

capture an image of the tip of a master key at an angle between perpendicular 
and parallel to the black of said master key and not including perpendicular or 
parallel to the blade of said master key, wherein said captured image of said 
tip includes a contour of a groove in said master key;  and a logic configured 
to analyze said captured image to determine characteristics of said groove 
based on said contour and further to compare said characteristics of said 
groove with groove characteristics of known key blanks to determine the 
likelihood of a match between said master key and a known key blank.


Bass et al. disclose a key duplication system comprising: a housing (machine 10 includes an outer shell 12, comprising a number of panels arranged to enclose and protect internal components, mechanisms, and systems of the key duplication machine, [0046]), a key identification system comprising: a slot opening in the housing configured to receive the blade of a master key (As illustrated in FIG. 5, the door clamp 14 and the base 16 form a slot 20 that may be utilized to retain or secure a master key 22 or key blank 24 such that the blade 32 of the key 22 and 24 is located within the machine 10, [0047]); an imaging system including one or more cameras configured to record images of the master key and at least one light source, wherein the imaging system is configured to use a single camera to capture multiple angles of the master key to determine groove characteristics of each side of the blade of the master key while the master key is maintained in the slot (positioning the optical imaging device 50 to an angle with respect to the surface of the blade 32, [0060], “Optionally, additional imaging of the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 40, 42-45, 47, 48, 51, 52, 55 and 56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bass et al. (US 20070224008 A1).

Regarding claim 40, Bass et al. disclose a key duplication system comprising: a housing (machine 10 includes an outer shell 12, comprising a number of panels arranged to enclose and protect internal components, mechanisms, and systems of the key duplication machine, [0046]), a key identification system comprising: a slot opening in the housing configured to receive the blade of a master key (As illustrated in FIG. 5, the door clamp 14 and the base 16 form a slot 20 that may be utilized to retain or secure a master key 22 or key blank 24 such that the blade 32 of the key 22 and 24 is located within the machine 10, [0047]); an imaging system including one or more cameras configured to record images of the master key and at least one light source, wherein the imaging system is configured to use a single camera to capture multiple angles of the master key to determine groove characteristics of each side of the blade of the master key while the master key is maintained in the slot (positioning the optical imaging device 50 to an angle with respect to the surface of the blade 32, [0060], “Optionally, additional imaging of the master key 22 may be performed to determine or quantify surface features of the master key 22 such as, for example, the keyway groove 34.  Such surface features may assist in narrowing or choosing the proper key blank 24.  Such imaging may be performed by providing a ring of structured light about the key blade 32 and an optical 

While Bass et al. do not use the language, “capture multiple angles of the master key”, as Bass et al. indicate, “record a tip view or cross-sectional view of the key 24”, it would have been obvious at the time of filing to one of ordinary skill in the art that these two views that are recorded indicate there are at least two (thereby multiple) angles of the key that are captured.

Regarding claim 42, Bass et al. disclose the key duplication system of claim 40. Bass et al. further indicate a user interface such as a monitor or a touch screen positioned on the housing (apparatus may include a user interface, such as monitor, touch screen, or other such device, through which a user may enter information and information may be displayed to the user, [0042], touch-screen monitor 40 is incorporated into the machine 10, [0051], “The hood 

Regarding claim 43, Bass et al. disclose the key duplication system of claim 42. Bass et al. further indicate the user interface is configured to provide an output to the user or operator to facilitate key duplication (user interface, such as monitor, touch screen, or other such device, through which a user may enter information and information may be displayed to the user, [0042], A touch-screen monitor 40 is incorporated into the machine 10, through which a user may enter information and information may be displayed to the user, [0051], The results of such a validation may be displayed to the user on the touch-screen monitor 40 or otherwise output to the user, [0078], “Once displayed on a touch-screen monitor, the user may initiate the duplication process by manually selecting one of the offered options… The user may select the preferred key blank by touching a graphic representation of one of the key blanks 200 and 202”, [0089]).

Regarding claim 44, Bass et al. disclose the key duplication system of claim 41. Bass et al. further indicate the user interface warns the user that a master key contains a computer chip (“Regardless of the method used to identify a key blank, the machine may be arranged to warn a user that a master key to be copied may contain a computer chip, transponder, or the like.  Such computer chips and transponders are common in automobile keys.  Duplicates for such keys may need to include a corresponding computer chip in order for the duplicate to be successful.  Once it is determined that a master key may have a computer chip, the user may be instructed to place the master key in or near a device designed to sense the presence of a 

Regarding claim 45, Bass et al. disclose the key duplication system of claim 41. Bass et al. further indicate the user interface instructs the user to place the master key in or near a device designed to sense the presence of a computer chip (place the master key in or near a device designed to sense the presence of a computer chip in a key, [0093]).


Regarding claim 47, Bass et al. disclose the key duplication system of claim 40. Bass et al. further indicate the one or more light sources includes a backlight (system for providing backlighting to the key, [0057]-[0059]).

Regarding claim 48, Bass et al. disclose the key duplication system of claim 40. Bass et al. further indicate an image captured by the one or more cameras includes at least one backlight image (backlighting environment that enhances captured images of the key, [0057], Any particular configuration that provides well-dispersed and diffused light appropriate for backlighting is contemplated and incorporated herein.  Alternatively, front lighting or providing light directly to the key 22 and 24 may also be used when capturing an image of the key 22 and 
24, [0058], the backlighting may be adjusted, such as in direction or in intensity, to improve subsequent captured images, [0059]).

Regarding claims 51 and 52, Bass et al. disclose the key duplication system of claim 40. Bass et al. further indicate a key holder configured to hold said master key, wherein said key 

Regarding claim 55, Bass et al. disclose the key duplication system of claim 40. Bass et al. further indicate the system is configured to store data related to the master key and key duplicating event (“The logic may use the quantified and stored information from the captured image of the key pattern 36 of the master key 22 to calculate precise movements of the cutting wheels 60 and 62, with respect to the key blank 24, to produce a duplicate key”, [0075], “The logic may be arranged to collect and store data regarding key duplications performed by the key duplication machine 10.  For example, data regarding the number of key duplications performed, the number of different key blanks used in key duplication, the number of an individual key blank used in key duplication, success rate of duplicating keys, and the like may be collected and stored.  Such information and data may be analyzed by the logic associated with the machine 10 or be downloaded for remote analysis”, [0095]). 

Regarding claim 56, Bass et al. disclose the key duplication system of claim 55. Bass et al. further indicate the data is configured to be remotely communicated or downloaded for remote analysis (Such information and data may be analyzed by the logic associated with the machine 10 or be downloaded for remote analysis”, [0095]).

Claim 41, 44 and 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bass et al. (US 20070224008 A1) as applied to claim 45 above, further in view of Almblad et al. (US 6065911 A).

Regarding claim 41, Bass et al. disclose the key duplication system of claim 40. Bass et al. further indicate the groove characteristics include a groove contour (“Optionally, additional imaging of the master key 22 may be performed to determine or quantify surface features of the master key 22 such as, for example, the keyway groove 34.  Such surface features may assist in narrowing or choosing the proper key blank 24.  Such imaging may be performed by providing a ring of structured light about the key blade 32 and an optical imaging device to record a tip view or cross-sectional view of the key 24, performing a laser scan across the key blade 32 to identify the width and spacing of a keyway groove 34, or projecting a shadow across the surface of the blade 32 to measure the variations in shadow contour related to surface area contour”, [0062], master key 24 silhouette and key groove 34 features, [0063]). To further teach this point however, an additional reference is provided herein.

Almblad et al. teach a groove contour (extract three-dimensional grooves, col. 2, lines 30-35, identify curved grooves, col. 4, lines 35-40; extract laterally protected attributes such as groove characteristics using light stripe, col. 11, lines 5-25).

Bass et al. and Almblad et al. are in the same art of key identification systems (Bass et al., abstract; Almblad et al., abstract). The combination of Almblad et al. with Bass et al. allows for identification of groove contours. It would have been obvious at the time of the invention to 

Regarding claim 44, Bass et al. and Almblad et al. disclose the key duplication system of claim 41. Bass et al. further indicate the user interface warns the user that a master key contains a computer chip (“Regardless of the method used to identify a key blank, the machine may be arranged to warn a user that a master key to be copied may contain a computer chip, transponder, or the like.  Such computer chips and transponders are common in automobile keys.  Duplicates for such keys may need to include a corresponding computer chip in order for the duplicate to be successful.  Once it is determined that a master key may have a computer chip, the user may be instructed to place the master key in or near a device designed to sense the presence of a computer chip in a key.  If the master key does include a computer chip, the user may be instructed on how to proceed to ensure a functional duplicate key is made”, [0093]).

Regarding claim 45, Bass et al. and Almblad et al. disclose the key duplication system of claim 41. Bass et al. further indicate the user interface instructs the user to place the master key in or near a device designed to sense the presence of a computer chip (place the master key in or near a device designed to sense the presence of a computer chip in a key, [0093]).

Claim 46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bass et al. (US 20070224008 A1) and Almblad et al. (US 6065911 A) as applied to claim 45 above, further in view of Bass et al. (US 20040095380 A1) [referred to as Bass II].

Regarding claim 46, Bass et al. and Almblad et al. disclose the key duplication system of claim 45. Bass et al. further imply the system is configured as a self-serve kiosk (A general goal of the industry is to develop key duplication machines and processes that are so user-friendly that a customer or general consumer may duplicate a key with minimal instructions and minimal knowledge of keys, [0008]), however another reference is provided to make this more explicit.

Bass II teach a system key cutting configured as a self-serve kiosk (“Moreover, the system is explicitly designed for user friendliness, so as to eliminate that need for extensive training for any prospective user of the system.  The system should have particular applicability in key blank identification and key duplication processes”, abstract, “For example, with respect to a key identification system, the most practical implementation scheme may be through the use of a common, over-the-counter personal computer, in conjunction with the elements described below, so as to allow for easy and widespread implementation as a user-friendly kiosk in hardware stores and other retail locations”, [0032], “Moreover, these lighted display racks could be installed as kiosks in retail stores, incorporated in vehicles or even specially designed to be transported in a convenient carrying case.  Ultimately, the primary goal of these displays is to simplify and enhance the use of the system by its intended operators-consumers or inexperienced employees who have not been trained in the nuances of the identification process in question”, [0041]).

The combination of Bass II et al. with Bass et al. and Almblad et al. allows for use of a kiosk. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the kiosk of Bass II et al., with the invention of Bass et al. and Almblad et al., as these identification techniques were well known at the time of the invention, incorporating the identification would have predictable results, and as Bass II et al. indicate the goal is, “so as to allow for easy and widespread implementation as a user-friendly kiosk in hardware stores and other retail locations”, ([0032]), indicating the commercial benefits to the combination.

Claim 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bass et al. (US 20070224008 A1) as applied to claim 40 above, further in view of Wills et al. (US 20010033781 A1).

Regarding claim 49, Bass et al. disclose the key duplication system of claim 40. Bass et al. further indicate said characteristics of said contour includes outline data wherein said outline data includes a plurality of data points (captured image may be utilized to record reference points along the blade 32 such as the location of the key shoulder 30, the location of the tip of the blade 32, and the like, [0070], capture of an optical image of a profile or silhouette of the master key, including the key pattern of the master key, and the capture of a profile or silhouette of a key blank, [0040]). While the profile implies an outline composed of data points, another reference is provided to make this more clear.

Wills et al. teach said outline data includes a plurality of data points (electronic camera 28 receives the characteristics of the profile of the key, in particular, the length of the key and the outline (e.g., head shape and blade) of the key.  That is, the camera 28 views the profile or silhouette of the master key, [0087], At step 4210, the function ExtractSurfaceInformation( ) 

Bass et al. and Wills et al. are in the same art of key identification systems (Bass et al., abstract; Wills et al., abstract). The combination of Wills et al. with Bass et al. allows for identification of data points. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the data point finding of Wills et al., with the invention of Bass et al., as these identification techniques were well known at the time of the invention, incorporating the identification would have predictable results, and as Wills et al. indicate “The present invention, accordingly, saves man-hours and improves accuracy”, [0008], “The present invention, however, does not require the master key to be precisely aligned to operate efficiently” ([0084]), which are advantages in a machine that will be used by customers or relatively untrained employees.

Claim 50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bass et al. (US 20070224008 A1) as applied to claim 40 above, further in view of Miyashita et al. (US 20040179190 A1).

Regarding claim 50, Bass et al. disclose the key duplication system of claim 40. Bass et al.


Miyashita et al. teach a plurality of data points is selectively adjustable along an interval to adjust accuracy of groove identification (the number of evaluation points can be increased, and the spacing in between the evaluation points can be narrowed, and as a result, the measurement accuracy of the optical properties measurement can be improved, [0051], a rectangular outer frame made up of an outline of the outer periphery of the predetermined area can be detected based on imaging data corresponding to the predetermined area, [0057]).

Bass et al. and Miyashita et al. are in the same art of key/wafer imaging and analysis systems (Bass et al., abstract; Miyashita et al., abstract). The combination of Miyashita et al. with Bass et al. allows for adjustment of data points. It would have been obvious at the time of the invention to one of ordinary skill in the art to combine the adjustment of Miyashita et al., with the invention of Bass et al., as these ways to increase accuracy were well known at the time of the invention, incorporating the adjustment would have predictable results, and as Miyashita et al. indicate the position of other divided areas can be calculated with substantial precision, and the state of the pattern image can be detected in a short period of time, which will have applications in a machine that is used on the spot by customers and therefore require fast processing.

Claim 53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bass et al. (US 20070224008 A1) as applied to claim 40 above, further in view of Campbell et al. (US 6839451 B2).

Regarding claim 53, Bass et al. disclose the key duplication system of claim 40. Bass et al. partly indicate a first image of said master key includes a groove in the bottom of a blade of said master key and wherein a second image of said master key includes a groove in the top of said blade of said master key (The optical imaging device 50 is generally positioned above the key 22 and 24 and directed downward such that a silhouette of the key 22 and 24, including the blade 32 of the key 22 and 24, may be captured, [0055], groove shown in Fig. 4B), but do not disclose this.

Cambell et al. teach a first image of said master key includes a groove in the bottom of a blade of said master key and wherein a second image of said master key includes a groove in the top of said blade of said master key (“As illustrated in FIGS. 6b, 7b, and 8b, blade 72 of master key also includes a first side 46 and a second side 47.  Each side 46 and 47 typically includes millings 74, or grooves, that further define the key blank”, col. 4, lines 45-55, “As further shown in FIG. 12, receiver 28 may be positioned proximate second surface 143 of reflecting device 140.  From this position, receiver 28 may view support 142 through transparent second surface 143 of reflecting device 140.  Thus, receiver 28 may capture an image of master key 32 along line 144.  The captured image may be a back lit image, an illuminated surface image, or a combination of a back lit image and an illuminated surface image”, col. 8, lines 45-60, “When the information about the key blank is loaded, a determination is made as to whether the key blank has unique milling patterns on both sides.  If so, the indicator in the database is marked accordingly.  The control checks this indicator to determine if the key should be flipped to obtain additional information, col. 16, lines 5-15).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661